         Case 1:20-cv-06712-LTS-SN Document 14 Filed 12/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
MIRZA et al.,
                                                                      No. 20 CV 6712-LTS-SN
                                   Plaintiffs,

                 -against-                                            ORDER

PANETTA,

                                    Defendant.
-------------------------------------------------------x

                 On November 3, 2020, a certificate of default was entered in this matter. (Docket

Entry No. 13.) Plaintiff’s attention is directed to the default judgment motion practice provisions

of the Individual Practices rules of the undersigned, located on the Court’s webpage. If no request

for permission to move for a default judgment has been filed (with a copy mailed to the defendant)

by January 19, 2021, Plaintiff must file a status report by January 22, 2021. If such timely filings

are not made, this action may be dismissed with prejudice and without further advance notice for

failure to prosecute.



        SO ORDERED.

Dated: New York, New York
       December 10, 2020


                                                                       /s/ Laura Taylor Swain
                                                                       LAURA TAYLOR SWAIN
                                                                       United States District Judge




MIRZA - DJ RMNDR ORD.DOCX                                  VERSION DECEMBER 10, 2020                  1
